Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over sen et al.
(U.S. 2015/0182493) in view of Tamarkin et al. (US 2008/0069779) and further in view of Se et al. (US 20050228041).
Sen et al. ('493) teaches a method for the prevention or treatment of a skin disorder (method of treating
the skin disorders such as a burn; paragraph [0062]; claim 1), comprising: administering to the subject
an effective amount of a topical tocotrienol composition three times per week (administering to the
subject an effective amount of a topical tocotrienol composition once daily, may be up to 2-6 weeks;
paragraphs [0021], [0163]), wherein the topical tocotrienol composition comprises: at least one
tocotrienol selected from the group consisting of: alpha-tocotrienol (paragraph [0022]); hetatocotrienol;
gamma-tocotrienol (paragraph [0022]); and delta-tocotrienol (paragraph [0022]); and a
pharmaceutically acceptable excipient (cream (pharmaceutically acceptable excipients); paragraph
[0053], [0070]-[0079]); wherein the tocotrienol composition is administered at a dose of about 1
mg/cm2 to about 10 mg/cm2 (tocotrienol is administered topically, at a concentration of approximately
0.5 ml of 200 mg Tocovid Suprabio per cmA2; claim 14); and wherein the tocotrienol composition is
administered in an amount sufficient to prevent or treat the skin disorder in the subject (tocotrienol
composition is administered in an amount sufficient to prevent or treat the skin disorder in the subject;
paragraphs [0031], [0062 Sen et al. further discloses wherein the tocotrienol composition further

Sen et al. also teaches wherein the tocotrienol composition comprises 17-34 percent alpha tocotrienol
(15-30% percent alpha tocotrienol; claim 12), 2-4 percent beta-tocotrienol (16 mg of beta tocotrienol
in 415 mg composition, accounting to 3.8% w/w; claim 24), 27-54 percent gamma-tocotrienol (30-50%), 8-23 percent delta tocotrienol (2-15% delta tocotrienol), and 14-32 percent alpha tocopherol (20-
30% alpha tocopherol), by weight of those five ingredients
Sen et al.does not disclose wherein the tocotrienol composition further comprises an additional
dermatological agent. Tamarkin discloses wherein the tocotrienol composition further comprises
an additional dermatological agent (composition comprising tocotrienol and an anti-fungal agent;
abstract; paragraphs [0402], [0422]). It would have been obvious to one of ordinary skill in the art at the
time of invention to have modified the disclosure of sen et al., by including an antibiotic, as disclosed by
Tamarkin, for providing the advantage of providing a stable formulation for preventing infections in the
wound area being treated with the tocotrienol topical cream. Sen et al. (041) teaches for inhibiting 12-
lipoxygenase mediated cytotoxicity in a subject are provided, the methods comprising; administering to
a subject who is at risk for the development of 12-lipoxygenase mediated cell damage
biologically effective amount of tocotrienol (paragraph [0007]). Sen further discloses culture with
tocotrienols is also useful for stem cells which are intended for use in neuronal applications (paragraph
[0075]). The increase of stem cells in a subject is the expected property of using the same composition
as the prior art applied to the skin. Furthermore, Sen et al. ('041) teaches the effect of tocotrienols on
stem cell production.
Applicant’s arguments and remarks have been noted. Applicant in his remarks argues that “While Sen
’493 discloses a method of preventing or treating bums and scar injury using tocotrienol compositions
(see Title), the reference fails to disclose any improvements in numbers of skin stem cells using the
disclosed method. Indeed, the references fails to mention stem cells at all”. It is the examiner’s position

claimed inventionin the absence of evidence to the contrary. Furthermore, Sen (041) teaches the effect
of tocotrienol on stem cell production. Applicant in his remarks further argues that “While Sen ’041 discusses neuronal stem cells, there is no suggestion or disclosure of using tocotrienols to increase skin
stem cells, better yet at the particular dosing regimen provided for in present claim 1 (three times per
week, at a dose of about 1 mg/cm2 to about 10 mg/cm2)”. It is the examiner’s position that one cannot
conclude that the effect of tocotrienol on stem production as taught by Sen (‘041) is the decrease in cell
production in the absence of evidence to the contrary. The use of the composition for 3 times a week as
claimed herein is open ended, which can be used for months or years. Additionally the determination of
optimum proportions or amounts and length of administration is considered to be within the skilled
artisan. The concentration range of tocotrienols is taught in claim 20 of (‘493). The examiner is
requesting that applicant to explains the equivalency of concentrations indicated as mg/cm2 to % or
mg. Is cm2 asymbol for ml or square centimeter of skin or something else?
Applicant’s arguments of 8/4/2021 have been noted.  Applicant in his remarks argues that “Sen ’493 fails to disclose any improvements in the numbers of skin stem cells, much less
the increase in skin stem cells to arrive at the method of presently amended claim 1. Indeed, the
reference fails to mention stem cells at all. Further, Sen ’493 fails to disclose administration of a
topical tocotrienol composition at a dose of about 1 mg/cm2 to about 10 mg/cm2 as recited in
instant claim 1”.  It is the examiner’s position that Sen ‘493 teaches the use of the claimed composition to the skin for treating burn and reducing scar formation.  Such use is expected to function the same way as the claimed composition, considering that the components of Sen are the same as the claimed composition.  Furthermore, Sen ‘ 493, teaches the topical application of tocotrienol to the skin.  From the language of Sen’s teaching it is not clear if 5% of 200mg is used to per cm2 of the skin.  However, the determination of optimum proportions and amounts is considered to be within the skill of the artisan in 
“123 mg d-alpha tocotrienol; approximately 16 mg d-beta tocotrienol; approximately 225 mg d-
gamma tocotrienol; and approximately 51 mg d-delta tocotrienol”, the claim is silent over
specific route of administration. Applicant notes that this formulation is the same with the
formulation of Tocovid Suprabio® 200 mg capsule for oral administration, indicating that claim
24 of Sen ’493 recites a method with oral administration”.  It is the examiner’s position that applicant uses the same concentration of each ingredient as relates to Tocovid Suprabio.  Since Sen uses Tocovid Suprabio by topical application to the skin, therefore, the concentration of Sen are the same as claim 9 of the instant application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ZOHREH A FAY/Primary Examiner, Art Unit 1617